


Exhibit 10.25
SECURITY AGREEMENT

made by

WYNN AMERICA, LLC,

and

THE GUARANTORS PARTY HERETO,
as Pledgors,

in favor of


DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent

______________________

Dated as of November 20, 2014










--------------------------------------------------------------------------------




 
 
 
TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND INTERPRETATION
5


SECTION 1.1
Definitions
5


SECTION 1.2
Interpretation
11


SECTION 1.3
Resolution of Drafting Ambiguities
11


 
 
 
ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS
11


SECTION 2.1
Grant of Security Interest
11


SECTION 2.2
Security Interest
13


SECTION 2.3
No Release
14


 
 
 
ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL
14


SECTION 3.1
Delivery of Certificated Pledged Securities
14


SECTION 3.2
Perfection of Uncertificated Pledged Securities
15


SECTION 3.3
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
15


SECTION 3.4
Other Actions
15


SECTION 3.5
Joinder of Additional Guarantors
16


SECTION 3.6
Use and Pledge of Pledged Collateral
16


 
 
 
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
17


SECTION 4.1
Defense of Claims; Transferability of Pledged Collateral
17


SECTION 4.2
Other Financing Statements
17


SECTION 4.3
Chief Executive Office; Change of Name; Jurisdiction of Organization
17


SECTION 4.4
Due Authorization and Issuance
18


SECTION 4.5
Benefit to Guarantors
18


 
 
 
ARTICLE V CERTAIN PROVISIONS CONCERNING PLEDGED SECURITIES
18


SECTION 5.1
Pledge of Additional Pledged Securities
18


SECTION 5.2
Voting Rights; Distributions; etc.
18


SECTION 5.3
Certain Agreements of Pledgors As Issuers and Holders of Equity Interests
19


 
 
 
ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
20


SECTION 6.1
Grant of License
20


SECTION 6.2
Protection of Collateral Agent’s Security
20


SECTION 6.3
After-Acquired Property
21


SECTION 6.4
Litigation
21


 
 
 
ARTICLE VII CERTAIN PROVISIONS CONCERNING RECEIVABLES
21


SECTION 7.1
Maintenance of Records
21


SECTION 7.2
Legend
22


 
 
 







--------------------------------------------------------------------------------

 

ARTICLE VIII REMEDIES
22


SECTION 8.1
Remedies
22


SECTION 8.2
Notice of Sale
24


SECTION 8.3
Waiver of Notice and Claims
24


SECTION 8.4
Certain Sales of Pledged Collateral
24


SECTION 8.5
No Waiver; Cumulative Remedies
25


SECTION 8.6
Certain Additional Actions Regarding Intellectual Property
26


SECTION 8.7
Special Gaming Requirements
26


 
 
 
ARTICLE IX APPLICATION OF PROCEEDS
27


 
 
 
ARTICLE X MISCELLANEOUS
27


SECTION 10.1
Concerning Collateral Agent
27


SECTION 10.2
Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact
28


SECTION 10.3
Representations, Warranties and Covenants
29


SECTION 10.4
Continuing Security Interest
29


SECTION 10.5
Termination; Release
29


SECTION 10.6
Modification in Writing
30


SECTION 10.7
Notices
30


SECTION 10.8
GOVERNING LAW
30


SECTION 10.9
SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL
30


SECTION 10.10
Severability of Provisions
31


SECTION 10.11
Counterparts; Interpretation; Effectiveness
31


SECTION 10.12
Business Days
32


SECTION 10.13
No Credit for Payment of Taxes or Imposition
32


SECTION 10.14
No Claims Against Collateral Agent
32


SECTION 10.15
Obligations Absolute
32


SECTION 10.16
Application of Gaming Laws
33


SECTION 10.17
Gaming Law Specific Provisions
33


 
 
 
SCHEDULE 1
Certificated Securities
 
EXHIBIT 1
Form of Issuers Acknowledgment
 
EXHIBIT 2
Form of Security Agreement Pledge Amendment
 
EXHIBIT 3
Form of Joinder Agreement
 









--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT
This SECURITY AGREEMENT (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of November
20, 2014, made by WYNN AMERICA, LLC, a Nevada limited liability company, having
an office at 3131 Las Vegas Blvd. South, Las Vegas, NV 89109 (“Borrower”), and
THE SUBSIDIARIES OF BORROWER FROM TIME TO TIME PARTY HERETO (collectively, the
“Guarantors” and, together with Borrower, the “Pledgors,” and each, a
“Pledgor”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, having an office at 60
Wall Street, New York, New York 10005, in its capacity as collateral agent
pursuant to the Credit Agreement (as hereinafter defined) (in such capacity and
together with any successors in such capacity, “Collateral Agent”).
R E C I T A L S:
A.    Borrower, the Guarantors from time to time party thereto, the Lenders (as
defined in the Credit Agreement) from time to time party thereto, Deutsche Bank
AG New York Branch, in its capacity as administrative agent, Collateral Agent
and the other financial institutions party thereto have, in connection with the
execution and delivery of this Agreement, entered into that certain Credit
Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
B.    The Guarantors have, or will have, as the case may be, among other things,
fully and unconditionally guaranteed the obligations of Borrower under the
Credit Agreement and of the other Credit Parties under the Credit Swap Contracts
and Secured Cash Management Agreements.
C.    Each Guarantor will receive substantial benefits from the execution,
delivery and performance of the obligations of (i) Borrower under the Credit
Agreement and the other Credit Documents and (ii) the Credit Parties under the
Credit Swap Contracts and Secured Cash Management Agreements and is, therefore,
willing to enter into this Agreement.
D.    Collateral Agent has been authorized and directed to enter into this
Agreement pursuant to the Credit Agreement.
E.    It is a condition precedent to (i) the obligations of the Lenders to make
Loans under the Credit Agreement, (ii) the obligations of the L/C Lenders to
issue Letters of Credit under the Credit Agreement, (iii) the obligations of the
applicable Swap Providers to provide financial accommodations under the Credit
Swap Contracts and (iv) the obligations of the applicable Cash Management Banks
to provide financial accommodations under the Secured Cash Management Agreements
that each Pledgor execute and deliver the applicable Credit Documents, including
this Agreement.
F.    This Agreement is made by each Pledgor in favor of Collateral Agent for
the benefit of the Secured Parties to secure the payment and performance of all
of the Secured Obligations (as hereinafter defined).
A G R E E M E N T:
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and Collateral Agent hereby agree as follows:






--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS AND INTERPRETATION
SECTION 1.1    Definitions.
(a)    Terms used herein that are defined in the Credit Agreement (and not
defined herein) shall have the meanings assigned to them in the Credit
Agreement. Unless otherwise defined herein or in the Credit Agreement, terms
used herein that are defined in the UCC (as hereinafter defined) shall have the
meanings assigned to them in the UCC, including the following that are
capitalized herein:
“Accounts”; “Bank”; “Chattel Paper”; “Certificated Security”; “Commercial Tort
Claim”; “Documents”; “Electronic Chattel Paper”; “Equipment”; “Fixtures”;
“General Intangibles”; “Goods”; “Instruments”; “Inventory”; “Investment
Property”; “Letter-of-Credit Rights”; “Letters of Credit”; “Money”; “Payment
Intangibles”; “Proceeds”; “Records”; “Securities Account”; “State”; “Supporting
Obligations”; and “Tangible Chattel Paper”.
(b)    Capitalized terms used but not otherwise defined herein that are defined
in the Credit Agreement shall have the meanings given to them in the Credit
Agreement
(c)    The following terms shall have the following meanings:
“Agreement” shall have the meaning assigned to such term in the preamble hereof.
“Borrower” shall have the meaning assigned to such term in the preamble hereof.
“Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s liens and other claims arising by operation of
law) against, all or any portion of the Pledged Collateral.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Contracts” shall mean, collectively, with respect to each Pledgor, all
contracts and agreements, including, without limitation, all sale, service,
performance, equipment or property lease contracts and agreements, to which such
Pledgor is a party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
“Copyright License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Pledgor of any right to use any Copyright, including
without limitation, any of the foregoing referred to in Schedule 7(c) to the
applicable Perfection Certificate.
“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 7(c) to the applicable Perfection
Certificate), all registrations and recordings thereof, and all applications in
connection therewith, including,




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereof.
“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, all
“deposit accounts” as such term is defined in Article 9 of the UCC and shall
also include any sub-accounts relating to any of the foregoing deposit accounts.
“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
“Excluded Property” shall mean, with respect to any Pledgor:
(i)    any fee-owned real property with a fair market value of less than $100.0
million and any leasehold rights and interests in real property (except to the
extent any such property is, or such rights or interests are, required to be
subject to a Lien in favor of the Secured Parties pursuant to Sections 9.08,
9.11 or 9.16 of the Credit Agreement);
(ii)    Letter-of-Credit rights, other than Supporting Obligations, to the
extent a security interest therein cannot be perfected by the filing of a UCC
financing statement;
(iii)    motor vehicles and other assets subject to certificates of title, in
each case, to the extent a security interest therein cannot be perfected by the
filing of a UCC financing statement;
(iv)    any Money, Deposit Accounts, Securities Accounts and other assets
specifically requiring perfection through control agreements, in each case, to
the extent a security interest therein cannot be perfected by the filing of a
UCC financing statement;
(v)    any permit, lease, license, contract or other agreement to which such
Pledgor is a party, including, without limitation, the Gaming Licenses, in each
case, to the extent and for so long as the grant of a security interest
hereunder (a) is prohibited (x) by or is a violation of any applicable law, rule
or regulation (including, without limitation, any Gaming Laws) or (y) by any
agreement, instrument or other undertaking to which such Pledgor is a party or
by which it or any of its property or assets is bound; (b) requires consent,
approval, license or authorization from any Governmental Authority (including,
without limitation, any Gaming Authority) unless such consent, approval, license
or authorization has been received and is in effect; (c) requires the consent of
any Person (other than Borrower or any of its Wholly Owned Restricted
Subsidiaries) unless such consent has been received and is in effect; or (d)
shall constitute or would result in (1) the abandonment, invalidation or
unenforceability of any right, title or interest of such Pledgor therein or (2)
a breach or termination pursuant to the terms of, or a default under, any such
permit, lease, license, contract or agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided, however, that such security interest
shall attach immediately at such time as the legal or contractual provisions
referred to above shall no longer be applicable or the condition causing such
abandonment, invalidation or unenforceability shall be remedied and, to the
extent severable, shall




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

attach immediately to any portion of such permit, lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified in clauses (a) through (d) above;
(vi)    any lease, license or other agreement or any property or rights of such
Pledgor subject to a purchase money security interest, capital lease obligation
or similar arrangements (including permitted refinancings thereof), in each
case, to the extent permitted under the Credit Documents, if and for so long as
the agreement pursuant to which such Lien is granted (or the document providing
such capital lease or similar arrangements) prohibits, or requires the consent
of any Person (other than Borrower or any of its Wholly Owned Restricted
Subsidiaries) as a condition to, the creation of any other Lien with respect to
such lease, license, other agreement, property or rights unless such consent has
been received and is in effect;
(vii)    any United States applications for trademarks filed in the United
States Patent and Trademark Office pursuant to 15 U.S.C. § 1051 Section 1(b)
unless and until evidence of use of the trademark in interstate commerce is
submitted to the United States Patent and Trademark Office pursuant to 15 U.S.C.
§ 1051 Section 1(c) or Section 1(d);
(viii)    any Equity Interests or any other right or interest in any limited
partnership, general partnership, limited liability company or joint venture
(other than a Wholly Owned Subsidiary) as to which such Pledgor is a partner,
member or the equivalent to the extent and for so long as prohibited by, or
creating an enforceable right of termination in favor of, any Person (other than
Borrower or any of its Wholly Owned Restricted Subsidiaries), under the terms of
any applicable Organizational Documents, joint venture agreement or
shareholders’ agreement, without the consent of any Person (other than Borrower
or any of its Wholly Owned Restricted Subsidiaries), in each case, after giving
effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any
successor provision or provisions) or any other applicable law (including the
Bankruptcy Code) or principles of equity;
(ix)    the voting Equity Interests of any Foreign Subsidiary or CFC Holdco in
excess of 65% of the issued and outstanding Equity Interests of such Foreign
Subsidiary or CFC Holdco entitled to vote in the election of directors (or
similar governing body of such Foreign Subsidiary or CFC Holdco);
(x)    the Equity Interests of any Unrestricted Subsidiary;
(xi)    with respect to any such Pledgor’s Gaming Facilities in the State of
Nevada, if (and only to the extent that and for so long as) the pledge or
assignment thereof, or grant of a security interest therein, would constitute a
violation of any applicable Requirements of Law (including any Gaming Law) or
regulation, permit, order or decree of any Governmental Authority (including any
Gaming Authority), (A) all cash on hand (i.e. cage cash and similar amounts that
are not held in deposit accounts or other bank accounts) of such Pledgor, (B)
all withholding tax, fiduciary and other deposit accounts of such Pledgor
required to be maintained by applicable Gaming Law, but only so long as the
funds on deposit therein or credited thereto are not greater than the amount
required by applicable Gaming Law, and (C) any Gaming License issued to such
Pledgor for any Gaming Facility located in the State of Nevada;
(xii) with respect to any such Pledgor’s Gaming Facilities in the Commonwealth
of Massachusetts, if (and only to the extent that and for so long as) the pledge
or assignment thereof, or grant of a security interest therein, would constitute
a violation of any applicable Requirements of Law (including any Gaming Law) or
regulation, permit, order or decree of any Governmental Authority (including any
Gaming Authority), (A) all cash on hand (i.e. cage cash and similar amounts that
are not held in deposit accounts or other bank accounts) of such Pledgor,
(B) all withholding tax, fiduciary and other deposit accounts of such Pledgor
required to be maintained by applicable Gaming Law, but only so long as the
funds on




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

deposit therein or credited thereto are not greater than the amount required by
applicable Gaming Law and (C) any Gaming License issued to such Pledgor (or any
direct or indirect interest therein) for any Gaming Facility located in the
Commonwealth of Massachusetts;
(xiii) any proceeds, property or assets to the extent, and for so long as, the
granting of a Lien on such property or assets is not permitted under Gaming Laws
of any applicable jurisdiction, including as a result of  interpretations of
such Gaming Laws by the applicable Gaming Authorities in any applicable
jurisdiction;
(xiv) all monies and other funds held on behalf of customers, including, without
limitation, front money deposits and safekeeping deposits held in any casino
cage;
(xv) Cash Collateral provided by such Pledgor pursuant to the Credit Agreement;
(xvi) any other assets of such Pledgor if, in the reasonable judgment of
Borrower, and agreed to by the Collateral Agent, the burden, cost or other
consequences (including any adverse tax consequences) of creating, perfecting or
maintaining the pledge of, or security interest in, such assets is excessive in
view of the benefits to be obtained by the Lenders therefrom under the Credit
Documents;
(xvii) any other collateral described in Section 10.17 over which a Lien
securing the Obligations is prohibited from being granted pursuant to applicable
Gaming Law; and
(xviii) any Copyright License, Patent License or Trademark License entered into
by such Pledgor and any Affiliate of such Pledgor, together with, in each case,
any and all rights thereunder;
provided, however, that, in any event, “Excluded Property” shall not include the
Certificated Securities set forth on Schedule 1 of this Agreement.
Notwithstanding anything to the contrary in the foregoing, all Proceeds and
rights to Proceeds of all of the foregoing Excluded Property shall not
constitute Excluded Property except to the extent that such Proceeds or rights
to Proceeds independently constitute Excluded Property.
“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Guarantors” shall have the meaning assigned to such term in the preamble
hereof.




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

“Intellectual Property Collateral” shall mean the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses, the
Trade Secrets, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes that are issued in favor of such Pledgor by another Company and each note
hereafter acquired by such Pledgor that is issued in favor of such Pledgor by
another Company and all certificates, instruments or agreements evidencing such
intercompany notes, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
“Issuer” shall mean any corporation, company, limited liability company, general
partnership, limited partnership, limited liability partnership or other entity
that is a Wholly-Owned Restricted Subsidiary of Borrower.
“Joinder Agreement” shall mean a joinder agreement substantially in the form
attached hereto as Exhibit 3.
“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Pledgor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent (other than any written
agreement providing for the grant to any Pledgor of any right to manufacture,
use or sell any invention covered in whole or in part by a Patent relating to
any gaming equipment), including, without limitation, any of the foregoing
referred to in Schedule 7(a) to the applicable Perfection Certificate.
“Patents” shall mean (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 9(a) to the applicable Perfection
Certificate, (ii) all applications for letters patent of the United States or
any other country and all divisions, continuations and continuations-in-part
thereof, including, without limitation, any of the foregoing referred to in
Schedule 7(a) to the applicable Perfection Certificate, and (iii) all rights to
obtain any reissues or extensions of the foregoing.
“Permitted Liens” shall mean Liens permitted under the Credit Agreement.
“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1.
“Pledged Collateral” shall have the meaning assigned to such term in Section
2.1.
“Pledged Nevada Gaming Interests” shall have the meaning assigned to such term
in Section 10.17(I)(b).
“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (a)
all issued and outstanding Equity Interests owned by each Pledgor (other than
directors’ qualifying shares) in any Person, including, without limitation, all
issued and outstanding Equity Interests of each Person set forth on Schedule 3
to the applicable Perfection Certificate as being owned by such Pledgor (in the
case of the Initial Perfection Certificate, after giving effect to the
Transactions) and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such Person acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such Person or
under any limited liability company operating agreement or any partnership
agreement of each such Person, and the certificates, instruments and agreements
representing such Equity




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

Interests, (b) all Equity Interests of any Person, which Equity Interests are
hereafter acquired by such Pledgor (including by issuance) and all options,
warrants, rights, agreements and additional Equity Interests of whatever class
of any such Person acquired by such Pledgor (including by issuance or
distribution), together with all rights, privileges, authority and powers of
such Pledgor relating to such Equity Interests or under any limited liability
company operating agreement or any partnership agreement of any such Person, and
the certificates, instruments and agreements representing such Equity Interests,
from time to time acquired by such Pledgor in any manner, and (c) all Equity
Interests issued in respect of the Equity Interests referred to in clause (a) or
(b) above in this definition upon any consolidation or merger of any Person of
such Equity Interests; provided, however, that in no event shall “Pledged
Securities” include any Excluded Property.
“Pledgor” shall have the meaning assigned to such term in the preamble hereof.
“Receivables” shall mean (i) all Accounts, (ii) all Chattel Paper, (iii) all
Payment Intangibles, (iv) all Instruments and (v) all other rights to payment,
whether or not earned by performance for goods or other property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, including, without limitation all such rights constituting or
evidenced by any General Intangible, and all Supporting Obligations related to
any of the foregoing; provided, however, that Receivables shall not include any
Investment Property.
“Responsible Officer” shall mean, with respect to any Pledgor, the chief
executive officer, any senior or executive vice president, the chief financial
officer or the treasurer of such Pledgor.
“Sale Proceeds” means (i) the proceeds from the sale of Borrower or one or more
of the other Pledgors, as a going concern or from the sale of any Pledgor’s
business as a going concern, (ii) the proceeds from another sale or disposition
of any assets of the Pledgors that includes any gaming license, permit or
approval or benefits from any gaming license, permit or approval or where the
assets sold have the benefit of any gaming license, permit or approval or (iii)
any other economic value (whether in the form of cash or otherwise) received or
distributed (whether pursuant to any bankruptcy or insolvency proceeding,
liquidation proceeding or otherwise) that is associated with the gaming
licenses, permits or approvals.
“Secured Obligations” shall mean all obligations (whether or not constituting
future advances, obligatory or otherwise) of Borrower and any and all of the
Guarantors from time to time arising under or in respect of this Agreement, the
Credit Agreement and the other Credit Documents, the Credit Swap Contracts and
the Secured Cash Management Agreements (including, without limitation, the
obligations to pay principal, interest and all other charges, fees, expenses,
commissions, reimbursements, premiums, indemnities and other payments related to
or in respect of the obligations contained in this Agreement, the Credit
Agreement and the other Credit Documents, the Credit Swap Contracts or the
Secured Cash Management Agreements), in each case whether (i) direct or
indirect, joint or several, absolute or contingent, due or to become due whether
at stated maturity, by acceleration or otherwise, (ii) arising in the regular
course of business or otherwise and/or (iii) now existing or hereafter arising
(including, without limitation, interest and other obligations arising or
accruing after the commencement of any bankruptcy, insolvency, reorganization or
similar proceeding with respect to any Pledgor or any other Person, or which
would have arisen or accrued but for the commencement of such proceeding, even
if such obligation or the claim therefor is not enforceable or allowable in such
proceeding); provided, that, in no event shall “Secured Obligations” include
Excluded Swap Obligations.
“Secured Parties” shall mean Collateral Agent, Administrative Agent, the
Lenders, any Swap Provider that is a party to a Credit Swap Contract and any
Cash Management Bank that is a party to a Secured Cash Management Agreement.




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Pledgor of any right to use any Trademark (other than
any written agreement providing for the grant to any Pledgor of any right to use
any Trademark relating to any gaming equipment), including, without limitation,
any of the foregoing referred to in Schedule 7(b) to the applicable Perfection
Certificate.
“Trademarks” shall mean (i) all trademarks, trade names, organizational names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 7(b) to the applicable Perfection Certificate, and (ii)
the right to obtain all renewals thereof.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the perfection or priority of Collateral
Agent’s security interest in any item or portion of the Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect on the date hereof in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority and for purposes
of definitions relating to such provisions.
“UETA” shall have the meaning assigned to such term in Section 2.1.
“United States” shall mean the United States of America.
SECTION 1.2    Interpretation. The rules of construction set forth in
Sections 1.02 to 1.07 of the Credit Agreement shall be applicable to this
Agreement mutatis mutandis.
SECTION 1.3    Resolution of Drafting Ambiguities. Each party hereto
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation hereof.
ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS
SECTION 2.1    Grant of Security Interest.
(a)    As collateral security for the payment and performance in full of all the
Secured Obligations, each Pledgor hereby pledges and grants to Collateral Agent
for the benefit of the Secured Parties, a lien on and security interest in and
to all of the right, title and interest of such Pledgor in, to and under the
following property, in each case wherever located and whether now owned or
existing or hereafter owned, arising or acquired from time to time
(collectively, the “Pledged Collateral”):




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

(i)    all Accounts;
(ii)    all Equipment, Goods, Inventory and Fixtures;
(iii)    all Documents, Instruments and Chattel Paper;
(iv)    all Letters of Credit and Letter of Credit Rights;
(v)    all Pledged Securities;
(vi)    all Investment Property;
(vii)    the Commercial Tort Claims described in Schedule 6 to any Perfection
Certificate;
(viii)    all Intellectual Property Collateral;
(ix)
all General Intangibles;

(x)    all Deposit Accounts;
(xi)    all Money;
(xii)
all Supporting Obligations;

(xiii)
all Sale Proceeds;

(xiv)    all books and records relating to the items described in clauses (i)
through (xiii) above; and
(xv)    to the extent not covered by clauses (i) through (xiv) above of this
Section 2.1(a), all other personal property of such Pledgor, whether tangible or
intangible and all Proceeds and products of any of the foregoing and all
accessions to, substitutions of and replacements for, and rents, profits and
products of, each of the foregoing, and any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.
Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, the security interest created by this Agreement shall not attach to,
and the term “Pledged Collateral” shall not include, any Excluded Property;
provided, however, that if any portion of any property ceases to constitute
“Excluded Property” then, immediately upon such cessation, the term “Pledged
Collateral” shall also include such portion of property and such security
interest and lien in favor of Collateral Agent created by this Agreement shall
attach to such portion of property; and provided, further, that Proceeds and the
right to Proceeds shall constitute Pledged Collateral hereunder except to the
extent that such Proceeds or right to Proceeds independently constitutes
Excluded Property hereunder.
For the avoidance of doubt and notwithstanding anything to the contrary in this
Agreement or any other Credit Document, the Pledgors




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

shall not be required to, and Collateral Agent is not authorized to and hereby
agrees not to, (i) perfect the security interests granted by this Agreement by
any means other than by (A) filings pursuant to the UCC in the office of the
Secretary of State (or similar central filing office) of the relevant State(s)
and filings in the applicable real estate records with respect to mortgages of
real property interests, (B) filings in the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, with respect to
Intellectual Property Collateral and/or (C) except as provided in Section 10.17,
delivery to Collateral Agent, to be held in its possession, of Pledged
Collateral consisting of certificated Pledged Securities, Chattel Paper or
Instruments to the extent expressly required herein, together with duly executed
instruments of transfer or assignment in blank; (ii) enter into any deposit
account control agreement, securities account control agreement or any other
control agreement with respect to any deposit account, securities account or any
other Pledged Collateral that requires perfection by “control”; (iii) establish
Collateral Agent’s “control” over any Electronic Chattel Paper; (iv) establish
the Agent’s “control” (within the meaning of Section 16 of the Uniform
Electronic Transactions Act as in effect in the applicable jurisdiction (the
“UETA”)) over any “transferable records” (as defined in UETA); (v) take any
action (other than the actions listed in clause (i)(A) and (i)(C) above) with
respect to any assets located outside of the United States; or (vi) perfect in
any assets subject to a certificate of title statute.
SECTION 2.2    Security Interest.
(a)    Each Pledgor hereby irrevocably authorizes Collateral Agent at any time
and from time to time to file in any filing office and/or recording or
registration office in any relevant jurisdiction any financing statements
(including fixture filings) and amendments thereto that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Pledged Collateral, including, without limitation, (i) whether such Pledgor
is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law and (iii) in the case of a financing statement filed as a
fixture filing or covering Pledged Collateral constituting minerals or the like
to be extracted or timer to be cut, a sufficient description of the real
property to which such Pledged Collateral relates. Such financing statements may
describe the Pledged Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as Collateral Agent may determine is necessary, advisable or
prudent to ensure the perfection of the security interest in the Pledged
Collateral granted to Collateral Agent herein, including, without limitation,
describing such property as “all assets whether now owned or hereafter acquired”
or “all personal property whether now owned or hereafter acquired” or words of
similar import. Each Pledgor agrees to provide all information described in
clauses (i) through (iii) above in this Section 2.2(a) to Collateral Agent
promptly upon request. Collateral Agent shall provide reasonable notice to
Borrower of all such financing statement filings made by Collateral Agent on or
about the Closing Date and, upon Borrower’s request, any subsequent filings or
amendments, supplements or terminations of existing filings, made from time to
time thereafter.
(b)    Each Pledgor hereby further authorizes Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office),




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

including this Agreement, any trademark, patent or copyright security agreement
in form and substance reasonably satisfactory to Borrower and Collateral Agent,
or other documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by such Pledgor hereunder,
without the signature of such Pledgor, and naming such Pledgor, as debtor, and
Collateral Agent, as secured party. Collateral Agent shall provide reasonable
notice to Borrower of all such filings made by Collateral Agent on or about the
Closing Date and, upon Borrower’s request, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.
SECTION 2.3    No Release. Nothing set forth in this Agreement or any other
Credit Document shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral (except to the
extent any Pledged Collateral consisting of a contract or agreement has been
assigned to the Collateral Agent or any Secured Party following an exercise of
remedies by the Collateral Agent) or from any liability to any Person under or
in respect of any of the Pledged Collateral or shall impose any obligation on
the Collateral Agent or any other Secured Party to perform or observe any such
term, covenant, condition or agreement on such Pledgor’s part to be so performed
or observed or shall impose any liability on the Collateral Agent or any other
Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Credit Agreement, any Credit Swap
Contract, Secured Cash Management Agreement or the other Security Documents, or
under or in respect of the Pledged Collateral or made in connection herewith or
therewith. The obligations of each Pledgor contained in this Section 2.3 shall
survive the termination hereof and the discharge of such Pledgor’s other
obligations under this Agreement and the other Credit Documents.
ARTICLE III    

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
SECTION 3.1    Delivery of Certificated Pledged Securities. Each Pledgor
represents and warrants, as of the date hereof, that all certificates
representing or evidencing the Pledged Securities in existence on the date
hereof are set forth on Schedule 1 hereof and have been delivered to Collateral
Agent in suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and that Collateral Agent has a
perfected first priority security interest therein, except to the extent such
delivery and perfection is prohibited by any applicable Requirements of Law
(including, without limitation, any Gaming Laws) and Section 10.17. Each Pledgor
hereby agrees that all certificates or instruments representing or evidencing
Pledged Securities acquired by such Pledgor after the date hereof shall
promptly, but in any event within thirty (30) days (or such longer period of
time as Collateral Agent may agree in its sole discretion) upon receipt thereof
by such Pledgor (or, in the case of any such Pledged Securities, within the time
periods set forth in Section 9.11 of the Credit Agreement to the extent such
Section is applicable thereto), be delivered to Collateral Agent, and shall be
accompanied by such instruments of transfer or assignment duly executed in
blank, all in form and substance reasonably satisfactory to Collateral Agent (it
being understood and agreed that prior to such delivery, during such period
Pledgor acquires any such certificates or instruments such Pledgor shall hold
such certificates or instrument in trust for the benefit of Collateral Agent),
except to the extent such delivery and perfection is prohibited by any
applicable Requirements of Law (including, without limitation, any Gaming Laws)
and Section 10.17. Except as set forth in Section 10.17, Collateral Agent shall
have the right, at any time upon the occurrence and during the continuance of
any Event of Default, to endorse, assign or otherwise transfer to or to register
in the name of Collateral Agent or any of its nominees, or




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

endorse for negotiation, any or all of the Pledged Securities, without any
indication that such Pledged Securities are subject to the security interest
hereunder. Until the release of any Pledged Collateral as contemplated by any of
the Credit Documents (whether upon a sale, transfer or other disposition or
otherwise), Collateral Agent shall (or through one or more of its agents shall),
to the extent required by any Gaming Laws, retain possession of all Pledged
Securities delivered to it at a location designated to the applicable Gaming
Authority.
SECTION 3.2    Perfection of Uncertificated Pledged Securities. Each Pledgor
represents and warrants, as of the date hereof that Collateral Agent, upon the
filing of UCC financing statements in the applicable filing offices, shall have
a perfected first priority security interest for the benefit of the Secured
Parties in all uncertificated Pledged Securities pledged by it hereunder that
are in existence on the date hereof, to the extent such security interests can
be perfected by filing such UCC financing statements except to the extent that
such perfection is prohibited by any applicable Requirements of Law (including,
without limitation, any Gaming Laws) or Section 10.17. If any Pledged Securities
now or hereafter acquired by any Pledgor are uncertificated and are issued to
such Pledgor or its nominee directly by the issuer thereof, such Pledgor shall
promptly, but in any event within thirty (30) days (or such longer period of
time as Collateral Agent may agree in its sole discretion), notify Collateral
Agent thereof. Each Pledgor hereby agrees that if any issuer of any Pledged
Securities is organized in a jurisdiction that does not permit the use of
certificates to evidence equity ownership, or if any of the Pledged Securities
are at any time not evidenced by certificates of ownership, then each applicable
Pledgor shall, to the extent permitted by applicable Requirements of Law
(including, without limitation, any Gaming Laws), subject to Section 10.17, and
as required by Section 9.11 of the Credit Agreement, (a) use commercially
reasonable efforts to (i) if not previously executed and delivered by such
issuer, cause the issuer of such Pledged Securities to execute and deliver to
Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 annexed hereto or such other form that is
reasonably satisfactory to Collateral Agent and (ii) cause such pledge to be
recorded on the equityholder register or the books of such issuer, (b) execute
any customary pledge forms or other documents necessary to complete the pledge
and (c) give Collateral Agent the right to transfer such Pledged Securities at
the times and to the extent permitted by this Agreement.
SECTION 3.3    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest.
Each Pledgor agrees that, at the sole cost and expense of the Pledgors, (i) such
Pledgor will maintain the security interest created by this Agreement in the
Pledged Collateral as a perfected, continuing security interest therein (subject
to any applicable provisions set forth in this Agreement with respect to
limitations on perfections of Liens on Pledged Collateral and to any applicable
Requirements of Law (including, without limitation, any Gaming Laws)), prior to
all Liens except for Permitted Liens, and (ii) at any time and from time to
time, upon the written request of Collateral Agent, such Pledgor shall promptly
and, to the extent necessary or appropriate, duly execute and deliver such
further financing statements, assignments, instruments and documents and take
such further action as Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statement under the Uniform Commercial Code (or other similar laws) in effect in
any United States jurisdiction with respect to the security interest created
hereby, all in form reasonably satisfactory to Collateral Agent and in such
United States offices (including the United States Patent and Trademark Office
and the United States Copyright Office) wherever required by law to perfect,
continue and maintain a valid, enforceable, first priority security interest in
the Pledged Collateral as provided herein and to preserve the other rights and
interests granted to Collateral Agent hereunder, as against third parties, with
respect to the Pledged Collateral.




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

SECTION 3.4    Other Actions.
(a)    Instruments and Tangible Chattel Paper. As of the date hereof, each
Pledgor hereby represents and warrants that (i) no amount in excess of $20.0
million individually or $100.0 million in the aggregate payable under or in
connection with any of the Pledged Collateral is evidenced by any Instrument or
Tangible Chattel Paper other than such Instruments and Tangible Chattel Paper
listed in Schedule 5 to the Initial Perfection Certificate and such Instrument
or Chattel Paper that constitutes Excluded Property, and (ii) each Instrument
and each item of Tangible Chattel Paper listed in Schedule 5 to the Initial
Perfection Certificate (other than such Instrument or Chattel Paper that
constitutes Excluded Property) has been properly endorsed, assigned and
delivered to Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
acceptable to Collateral Agent. If any amount then payable under or in
connection with any of the Pledged Collateral shall be evidenced by any
Instrument or Tangible Chattel Paper (other than any Intercompany Notes or any
such Instrument or Chattel Paper that constitutes Excluded Property), and such
amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper (other than any Intercompany Notes or any such Instrument
or Chattel Paper that constitutes Excluded Property) not previously delivered to
Collateral Agent exceeds $20.0 million individually or $100.0 million in the
aggregate, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
promptly notify Collateral Agent and, upon request of Collateral Agent shall
promptly (but in any event within thirty (30) days (or such longer period of
time as Collateral Agent may agree in its sole discretion)) after acquiring such
Instrument or Tangible Chattel Paper, notify Collateral Agent thereof, and, upon
written request of Collateral Agent, shall endorse, assign and deliver the same
to Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as Collateral Agent may from time to time specify;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, Collateral Agent shall return any such Instrument or Tangible
Chattel Paper to such Pledgor from time to time promptly upon demand of such
Pledgor, to the extent necessary or advisable (in the reasonable judgment of
such Pledgor) for collection in the ordinary course of such Pledgor’s business.
Notwithstanding anything to the contrary contained herein, this Section 3.4(a)
shall not apply to any “casino marker” or similar extension of credit,
regardless of how characterized under the UCC, provided by a Pledgor to any of
its patrons.
(b)    Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 6 to the Initial Perfection Certificate having a value in
excess of $15.0 million.
SECTION 3.5    Joinder of Additional Guarantors. The Pledgors shall cause each
Restricted Subsidiary of Borrower that, from time to time, after the date hereof
shall be required to pledge any assets to Collateral Agent for the benefit of
the Secured Parties pursuant to Section 9.11 of the Credit Agreement, to execute
and deliver to Collateral Agent (i) a Joinder Agreement substantially in the
form of Exhibit 3 annexed hereto and (ii) a Perfection Certificate, in each
case, within the period of time provided in Section 9.11 of the Credit Agreement
for the delivery of the documents and agreements referred to therein, and upon
such execution and delivery, such Restricted Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein, except to the
extent not permitted pursuant to any applicable Gaming Laws. The execution and
delivery of such Joinder Agreement shall not require the consent of any existing
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any Person as a
Guarantor and a Pledgor as a party to this Agreement.
SECTION 3.6    Use and Pledge of Pledged Collateral. Unless an Event of Default
shall have occurred and be continuing, Collateral Agent shall from time to time
execute and deliver, upon written




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

request of any Pledgor and at the sole cost and expense of the Pledgors, any and
all instruments, certificates or other documents, in a form reasonably requested
by such Pledgor, necessary or appropriate in the reasonable judgment of such
Pledgor to enable such Pledgor to continue to exploit, license, use, enjoy and
protect the Pledged Collateral in accordance with the terms hereof and of the
Credit Agreement. The Pledgors and Collateral Agent acknowledge that this
Agreement is intended to grant to Collateral Agent for the benefit of the
Secured Parties a security interest in and lien on all of the right, title and
interest of each Pledgor in the Pledged Collateral and shall not constitute or
create a present assignment of any of the Pledged Collateral.
ARTICLE IV    

REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Pledgor represents, warrants and covenants as follows:
SECTION 4.1    Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to Collateral Agent and the priority thereof against any and all
claims and demands of all Persons, at its own cost and expense, at any time
claiming any interest therein materially adverse to Collateral Agent or any
other Secured Party other than Permitted Liens and as otherwise permitted by the
Credit Documents.
SECTION 4.2    Other Financing Statements. No Pledgor shall execute, or
authorize the filing in any public office of, any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to any Pledged Collateral, except UCC
financing statements relating solely to Permitted Liens.
SECTION 4.3    Chief Executive Office; Change of Name; Jurisdiction of
Organization.
(a)    As of the date hereof, (i) the exact legal name, type of organization,
jurisdiction of organization, and organizational identification number (if any)
of such Pledgor is indicated next to its name in Schedule 1(a) of the Initial
Perfection Certificate, and (ii) the chief executive officer of such Pledgor is
indicated next to its name in Schedule 2 to the Initial Perfection Certificate.
(b)    Borrower agrees to notify Collateral Agent in writing of any change in
any Pledgor’s (1) legal name, (2) chief executive office location, (3) type of
organization, (4) organizational identification number (if any) or (5)
jurisdiction of organization (in each case, including, without limitation, by
merging or consolidating with or into any other entity, reorganizing,
dissolving, liquidating, reincorporating or incorporating in any other
jurisdiction), in the case of clauses (1) – (4), within ten (10) Business Days
of such change and in the case of clause (5) at least three (3) Business Days
prior to such change (in each case, or such other period as Collateral Agent
shall agree) and to provide Collateral Agent such other information in
connection therewith as Collateral Agent may reasonably request in writing.
(c)    Each Pledgor agrees to promptly take all action reasonably requested by
Collateral Agent to maintain the perfection and priority of the security
interest of Collateral Agent for the benefit of the Secured Parties in the
Pledged Collateral intended to be granted hereunder, in each case to the extent
required hereunder and/or pursuant to Section 9.09 of the Credit Agreement
(subject to any applicable provisions set forth in this Agreement with respect
to limitations on perfections of Liens on Pledged Collateral).




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

(d)    If any Pledgor fails to provide information to Collateral Agent about the
changes referred to in this Section 4.3 on a timely basis, Collateral Agent
shall not be liable or responsible to any party for any failure to maintain a
perfected security interest in such Pledgor’s property constituting Pledged
Collateral, for which Collateral Agent needed to have information relating to
such changes. Collateral Agent shall have no duty to inquire about such changes
if any Pledgor does not inform Collateral Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for
Collateral Agent to search for information on such changes if such information
is not provided by any Pledgor.
SECTION 4.4    Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been duly authorized and validly issued and
(other than Pledged Securities consisting of limited liability company interests
or partnership interests, to the extent they cannot be fully paid or
non-assessable) are fully paid and non-assessable.
SECTION 4.5    Benefit to Guarantors. Each Guarantor will receive substantial
benefit as a result of the execution, delivery and performance of this Agreement
and the Credit Agreement and other documents evidencing the Secured Obligations.
ARTICLE V    

CERTAIN PROVISIONS CONCERNING PLEDGED SECURITIES
SECTION 5.1    Pledge of Additional Pledged Securities. Each Pledgor shall, upon
obtaining any (a) Intercompany Notes (other than Excluded Property) required,
pursuant to Section 10.04(d) of the Credit Agreement to be delivered to
Collateral Agent, or (b) Pledged Securities of any Person, accept the same in
trust for the benefit of Collateral Agent and promptly (but in any event within
the time periods set forth in Section 9.11 of the Credit Agreement), subject to
Section 10.17, deliver to Collateral Agent a pledge amendment, duly executed by
such Pledgor, in substantially the form of Exhibit 2 annexed hereto (each, a
“Pledge Amendment”), and, subject to Section 10.17, the certificates and other
documents required under Sections 3.1 and 3.2 in respect of such Pledged
Securities and/or Intercompany Notes, as applicable, and confirming the
attachment of the Liens hereby created on and in respect of such Pledged
Securities and/or Intercompany Notes, as applicable. Each Pledgor hereby
authorizes Collateral Agent to attach each Pledge Amendment to this Agreement
and agrees that all Pledged Securities and/or Intercompany Notes, as applicable,
listed on any Pledge Amendment delivered to Collateral Agent shall for all
purposes hereunder be considered Pledged Collateral, except for Excluded
Property.
SECTION 5.2    Voting Rights; Distributions; etc.
(a)    So long as no Event of Default shall have occurred and be continuing, and
Collateral Agent has not issued the written demand contemplated in clause (b)
below:
(i)    Subject to the provisions of the Credit Documents, each Pledgor shall be
entitled to exercise any and all voting and/or other consensual rights and
powers inuring to an owner of Pledged Securities or any part thereof.
(ii)    Subject to the Credit Agreement, each Pledgor shall be entitled to
receive and retain any and all Distributions; provided, however, that, subject
to Section 10.17, any and all Distributions consisting of rights or interests in
the form of securities (other than Excluded Property) shall be forthwith
delivered to the Collateral Agent to hold as Pledged Collateral (to the extent
required to be pledged hereunder) and shall, if received by any Pledgor, be
received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of such Pledgor and be promptly




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

(but in any event with thirty (30) days after receipt thereof) delivered to the
Collateral Agent as Pledged Collateral in the same form as so received (with any
necessary endorsement), accompanied by such instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent.
(iii)    Collateral Agent shall be deemed without further action or formality to
have granted to each Pledgor all necessary consents relating to voting rights
and shall, upon written request of any Pledgor and at the sole cost and expense
of the Pledgors, from time to time execute and deliver (or cause to be executed
and delivered) to such Pledgor all such instruments and other documents as such
Pledgor may reasonably request in order to permit such Pledgor to exercise the
voting and/or other rights which it is entitled to exercise pursuant to Section
5.2(a)(i) and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii).
(b)    Upon the occurrence and during the continuance of any Event of Default:
(i)    Upon written demand by Collateral Agent, all rights of each Pledgor to
exercise the voting and other consensual rights it would otherwise be entitled
to exercise pursuant to Section 5.2(a)(i) shall cease on the Business Day after
such Pledgor’s receipt of such demand, and, subject to Section 10.17 and any
applicable Requirement of Law (including, without limitation, any Gaming Law),
all such rights shall thereupon become vested in Collateral Agent, which shall
thereupon have the sole right to exercise such voting and other consensual
rights.
(ii)    Upon written demand by Collateral Agent, all rights of each Pledgor to
receive Distributions which it would otherwise be authorized to receive and
retain pursuant to Section 5.2(a)(ii) shall cease on the Business Day after such
Pledgor’s receipt of such demand, and, subject to Section 10.17 and any
applicable Requirement of Law (including, without limitation, any Gaming Law),
all such rights shall thereupon become vested in Collateral Agent, which shall
thereupon have the sole right to receive and hold as Pledged Collateral such
Distributions.
(c)    Upon the occurrence and during the continuance of an Event of Default,
each Pledgor shall, at its sole cost and expense, from time to time execute and
deliver to Collateral Agent appropriate instruments as Collateral Agent may
request in order to permit Collateral Agent to exercise, subject to Section
10.17 and any applicable Requirement of Law (including, without limitation, any
Gaming Law), the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(b)(i) and to receive all Distributions which it may be
entitled to receive under Section 5.2(b)(ii). Any and all Distributions paid
over to or received by Collateral Agent pursuant to the provisions of this
Section 5.2(c) shall be retained by Collateral Agent in an account to be
established by Collateral Agent upon receipt of such money or other property and
shall be applied in accordance with the provisions of Article IX. After all
Events of Default have been cured or waived, Collateral Agent shall promptly
repay to each applicable Pledgor or its designee (without interest) all
Distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of Section 5.2(b)(ii) that have not been applied in accordance with
the provisions of Article IX.
(d)    All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(b)(ii) shall be received in trust for the benefit of
Collateral Agent, shall be segregated from other funds of such Pledgor and shall
promptly (but in any event, with five (5) Business Days after receipt thereof)
be paid over to Collateral Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement).
SECTION 5.3    Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

(a)    In the case of each Pledgor that is an issuer of Pledged Securities, such
Pledgor agrees to be bound by the terms of this Agreement relating to the
Pledged Securities issued by it and will comply with such terms insofar as such
terms are applicable to it.
(b)    In the case of each Pledgor that is a shareholder, partner or member in a
corporation, partnership, limited liability company or other entity, such
Pledgor hereby consents to the extent required by the applicable Organizational
Document to the pledge by each other Pledgor, pursuant to the terms hereof, of
the Pledged Securities in such corporation, partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to Collateral
Agent or its nominee and to the substitution of Collateral Agent or its nominee
as a substituted shareholder, partner or member in such corporation,
partnership, limited liability company or other entity with all the rights,
powers and duties of a shareholder, general partner, a limited partner or
member, as the case may be.
ARTICLE VI    

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
SECTION 6.1    Grant of License. For the purpose of enabling Collateral Agent to
exercise rights and remedies under Article VIII at such time as Collateral Agent
shall be lawfully entitled to exercise, upon the occurrence and during the
continuance of an Event of Default, such rights and remedies, and for no other
purpose, each Pledgor hereby grants to Collateral Agent, to the extent
assignable, and to the extent not resulting in a breach, violation or
termination of any Intellectual Property Collateral an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Pledgor) to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof; provided
that such use is consistent with the use of such Intellectual Property
Collateral employed by the Pledgors in the ordinary conduct of their business
and, with respect to Trademarks owned by a Pledgor and used by Collateral Agent
under this Section 6.1, such Pledgor shall have rights of quality control and
inspection that are reasonably necessary to maintain the validity and
enforceability of such Trademarks.
SECTION 6.2    Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following any
Responsible Officer of such Pledgor obtaining knowledge thereof, notify
Collateral Agent of (A) any materially adverse determination in any proceeding
in the United States Patent and Trademark Office or the United States Copyright
Office with respect to any material Patent, Trademark or Copyright or (B) the
institution of any proceeding or any adverse determination in any federal, state
or local court or administrative body regarding such Pledgor’s claim of
ownership in or right to use any of the Intellectual Property Collateral
material to the use and operation of the Pledged Collateral or Mortgaged Real
Property, its right to register such Intellectual Property Collateral or its
right to keep and maintain such registration in full force and effect, in each
case, in a manner that would, individually or in the aggregate, have a Material
Adverse Effect, (ii) upon any Responsible Officer of such Pledgor obtaining
knowledge thereof, promptly notify Collateral Agent in writing of any event
which may be reasonably expected to materially and adversely affect the value or
utility of the Intellectual Property Collateral or any portion thereof material
to the use and operation of the Pledged Collateral or Mortgaged Real Property,
the ability of such Pledgor or Collateral Agent to dispose of the Intellectual
Property Collateral or any material portion thereof or the rights and remedies
of




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

Collateral Agent in relation thereto including, without limitation, a levy or
threat of levy or any legal process against the Intellectual Property Collateral
or any portion thereof, in each case, in a manner that would, individually or in
the aggregate, have a Material Adverse Effect, and (iii) not license the
Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses, in each case, in a manner that
would, individually or in the aggregate, have a Material Adverse Effect, without
the consent of Collateral Agent.
SECTION 6.3    After-Acquired Property. If any Pledgor shall, at any time before
the Secured Obligations have been Paid in Full, (i) obtain any rights to any
additional Intellectual Property Collateral or (ii) become entitled to the
benefit of any additional Intellectual Property Collateral or any renewal or
extension thereof, including any reissue, division, continuation or
continuation-in-part of any Intellectual Property Collateral, or any improvement
on any Intellectual Property Collateral, the provisions hereof shall
automatically apply thereto and any such item enumerated in clause (i) or (ii)
above of this Section 6.2 with respect to such Pledgor shall automatically
constitute Intellectual Property Collateral if such would have constituted
Intellectual Property Collateral at the time of execution hereof and shall be
subject to the Liens and security interests created by this Agreement without
further action by any party. Upon the written request of the Collateral Agent,
such Pledgor shall, within thirty (30) days (or such longer period of time as
Collateral Agent may agree in its sole discretion) following delivery of any
Perfection Certificate update pursuant to Section 9.04(h)(ii) of the Credit
Agreement, execute and deliver such documents as are reasonably requested by
Collateral Agent to evidence the attachment of the Liens and security interests
created by this Agreement to any rights described in clauses (i) and (ii) of the
immediately preceding sentence of this Section 6.2.
SECTION 6.4    Litigation. Unless there shall occur and be continuing any Event
of Default, and Collateral Agent has provided written notice to Borrower
thereof, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property Collateral
or any part thereof. Upon the occurrence and during the continuance of any Event
of Default and upon delivery of written notice thereof from Collateral Agent to
Borrower, each Pledgor’s right provided in the immediately preceding sentence
shall cease on the Business Day after Borrower’s receipt of such notice. Upon
the occurrence and during the continuance of any Event of Default, Collateral
Agent shall have the right but shall in no way be obligated to file applications
for protection of the Intellectual Property Collateral and/or, bring suit in the
name of any Pledgor, Collateral Agent or the Secured Parties to enforce the
Intellectual Property Collateral and any license thereunder. In the event of
such suit, upon the occurrence and during the continuance of any Event of
Default, each Pledgor shall, at the reasonable request of Collateral Agent, do
any and all lawful acts and execute any and all documents reasonably requested
by Collateral Agent in aid of such enforcement, and the Pledgors shall promptly
reimburse and indemnify Collateral Agent, as the case may be, for all costs and
expenses incurred by Collateral Agent in the exercise of its rights under this
Section 6.3 in accordance with Section 13.03 of the Credit Agreement. In the
event that Collateral Agent shall elect not to bring suit to enforce the
Intellectual Property Collateral, each Pledgor agrees, at the reasonable request
of Collateral Agent, and upon the occurrence and during the continuance of any
Event of Default, to take all commercially reasonable actions necessary, whether
by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by others and for that
purpose agrees to diligently maintain any suit, proceeding or other action
against any Person so infringing necessary to prevent such infringement.




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

ARTICLE VII    

CERTAIN PROVISIONS CONCERNING RECEIVABLES
SECTION 7.1    Maintenance of Records. Each Pledgor shall, at such Pledgor’s
sole cost and expense, upon Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including, without limitation, all documents
evidencing Receivables and any books and records relating thereto to Collateral
Agent or to its representatives (provided that copies of such documents and
books and records may be retained by such Pledgor). Upon the occurrence and
during the continuance of any Event of Default, Collateral Agent may transfer a
full and complete copy of any Pledgor’s books, records, credit information,
reports, memoranda and all other writings relating to the Receivables to and for
the use by any Person that has acquired or is contemplating acquisition of an
interest in the Receivables or Collateral Agent’s security interest therein
without the consent of any Pledgor.
SECTION 7.2    Legend. Upon the occurrence and during the continuance of an
Event of Default, each Pledgor shall, upon written request of Collateral Agent,
after the occurrence and during the continuance of an Event of Default, legend,
in form and manner reasonably satisfactory to Collateral Agent, the Receivables
and the other books, records and documents of such Pledgor evidencing or
pertaining to the Receivables with an appropriate reference to the fact that the
Receivables have been assigned to Collateral Agent for the benefit of the
Secured Parties and that Collateral Agent has a security interest therein.
ARTICLE VIII    

REMEDIES
SECTION 8.1    Remedies. Upon the occurrence and during the continuance of any
Event of Default, Collateral Agent shall have the right to exercise any and all
rights afforded to a secured party on default with respect to the Secured
Obligations under the UCC or other applicable law or in equity and without
limiting the foregoing may, subject to mandatory requirements of applicable law:
(a)    Enter and occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Pledgors where the Pledged Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Pledgor in respect of such occupation; provided that Collateral Agent shall
provide the applicable Pledgor with notice thereof prior to such occupancy;
(b)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of Collateral Agent and shall promptly (but in no event
later than five (5) Business Days after receipt thereof) pay such amounts to
Collateral Agent;
(c)    Subject to, if applicable, the notice requirements set forth in Section
8.2, sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

otherwise liquidate, any and all investments made in whole or in part with the
Pledged Collateral or any part thereof, and take possession of the proceeds of
any such sale, assignment, license or liquidation;
(d)    Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to assemble all or part of such Pledged
Collateral and make it available to Collateral Agent at a place and time to be
designated by Collateral Agent that is reasonably convenient to both parties at
such Pledgor’s own expense;
(e)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article IX hereof;
(f)    Retain and apply the Distributions to the Secured Obligations as provided
in Article IX;
(g)    Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including, without limitation, subject to Section 10.17, perfecting
assignment of and exercising any and all voting, consensual and other rights and
powers with respect to any Pledged Collateral;
(h)    Subject to mandatory requirements of applicable law and, if applicable,
the notice requirements set forth in Section 8.2, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as Collateral
Agent may deem commercially reasonable. Collateral Agent or any other Secured
Party or any of their respective Affiliates may be the purchaser, licensee,
assignee or recipient of the Pledged Collateral or any part thereof at any such
sale and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Pledged Collateral
sold, assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such Person as a credit on account of the purchase price of
the Pledged Collateral or any part thereof payable by such Person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Collateral Agent shall not be
obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. Collateral Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against Collateral Agent arising by
reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree. Collateral Agent may sell any
Pledged Collateral without giving any warranties as to the Pledged Collateral
and may specifically disclaim any warranties of title, merchantability or the
like; and
(i)    Subject to applicable Gaming Laws, Collateral Agent shall be entitled
forthwith as a matter of right, concurrently or independently of any other right
or remedy hereunder either before or after declaring the Secured Obligations or
any part thereof to be due and payable, to the appointment of a receiver without
giving notice to any party and without regard to the adequacy or inadequacy of
any security for the Secured Obligations or the solvency or insolvency of any
Person or entity then legally or equitably liable




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

for the Secured Obligations or any portion thereof. The Pledgors hereby consent
to the appointment of such receiver. Notwithstanding the appointment of any
receiver, Collateral Agent shall be entitled as pledgee to the possession and
control of any cash, deposits or instruments at the time held by or payable or
deliverable under the terms of this Agreement, the Credit Agreement or any other
Credit Document.
SECTION 8.2    Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior written notice to the
applicable Pledgor of the time and place of any public sale or of the time after
which any private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition. Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as
Collateral Agent may fix and state in the notice of such sale.
SECTION 8.3    Waiver of Notice and Claims. Each Pledgor hereby waives,
following the occurrence and during the continuance of an Event of Default, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with Collateral Agent’s taking possession or Collateral Agent’s
disposition of the Pledged Collateral or any part thereof, including, without
limitation, any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Pledgor would otherwise have under law,
and each Pledgor hereby further waives, to the fullest extent permitted by
applicable law, following the occurrence and during the continuance of an Event
of Default: (a) all damages occasioned by such taking of possession; (b) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of Collateral Agent’s rights hereunder; and
(c) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. Collateral Agent
shall not be liable for any incorrect or improper payment made pursuant to
Article VIII in the absence of Collateral Agent’s gross negligence, bad faith or
willful misconduct or a material breach by Collateral Agent of this Agreement,
in each case, as determined by a final non-appealable judgment of a court of
competent jurisdiction. Subject to Section 10.17, any sale of, or the grant of
options to purchase, or any other realization upon, any Pledged Collateral shall
operate to divest all right, title, interest, claim and demand, either at law or
in equity, of the applicable Pledgor therein and thereto, and shall be a
perpetual bar both at law and in equity against such Pledgor and against any and
all Persons claiming or attempting to claim the Pledged Collateral so sold,
optioned or realized upon, or any part thereof, from, through or under such
Pledgor.
SECTION 8.4    Certain Sales of Pledged Collateral.
(a)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority, Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, Collateral Agent shall have no obligation to engage
in public sales.
(b)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act, and applicable state securities laws, Collateral Agent
may be compelled, with respect to any sale of all or any part of the Pledged
Securities, to limit purchasers to Persons who will agree, among other things,
to acquire such Pledged Securities for their own account, for investment and not
with a view to the




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to Collateral Agent than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, agrees that
any such private sale shall be deemed to have been made in a commercially
reasonable manner and that Collateral Agent shall have no obligation to engage
in public sales and no obligation to delay the sale of any Pledged Securities
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would agree to do so.
(c)    Notwithstanding the foregoing, each Pledgor shall, upon the occurrence
and during the continuance of any Event of Default, at the reasonable request of
Collateral Agent, for the benefit of Collateral Agent, cause any registration,
qualification under or compliance with any federal or state securities law or
laws to be effected with respect to all or any part of the Pledged Securities as
soon as practicable and at the sole cost and expense of the Pledgors. Each
Pledgor will use its commercially reasonable efforts to cause such registration
to be effected (and be kept effective) and will use its commercially reasonable
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested if it would permit or facilitate the sale and
distribution of such Pledged Securities including, without limitation,
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each applicable Pledgor shall use commercially reasonable efforts to
cause Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as Collateral Agent from time to
time may reasonably request and shall indemnify and shall cause the issuer of
the Pledged Securities to indemnify Collateral Agent and all others
participating in the distribution of such Pledged Securities against all claims,
losses, damages and liabilities caused by any untrue statement (or alleged
untrue statement) of a material fact contained therein (or in any related
registration statement, notification or the like) or by any omission (or alleged
omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.
(d)    If Collateral Agent determines to exercise its right to sell any or all
of the Pledged Securities, upon written request, the applicable Pledgor shall
from time to time furnish to Collateral Agent all such information as Collateral
Agent may request in order to determine the number of securities included in the
Pledged Securities which may be sold by Collateral Agent as exempt transactions
under the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.
SECTION 8.5    No Waiver; Cumulative Remedies.
(a)    No failure or delay on the part of Collateral Agent to exercise, and no
course of dealing with respect to, any right, power, privilege or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power, privilege or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy; nor shall Collateral Agent be required to look first to,
enforce or exhaust any other security, collateral or guaranties. All rights and
remedies herein provided are cumulative and are not exclusive of any rights and
remedies provided by law or otherwise available.
(b)    In the event that Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Credit Document by foreclosure,




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

sale, entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to Collateral
Agent, then and in every such case, the Pledgors, Collateral Agent and each
other Secured Party shall be restored to their respective former positions and
rights hereunder with respect to the Pledged Collateral, and all rights,
remedies, privileges and powers of Collateral Agent and the other Secured
Parties shall continue as if no such proceeding had been instituted.
SECTION 8.6    Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing, upon the written
demand of Collateral Agent, each Pledgor shall execute and deliver to Collateral
Agent an assignment or assignments of the registered Intellectual Property
Collateral and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof.
SECTION 8.7    Special Gaming Requirements. Notwithstanding anything to the
contrary contained herein or in any of the other Credit Documents, Collateral
Agent and each Secured Party hereby acknowledges and agrees that, as long as any
applicable Pledgor, any Issuer of Pledged Securities or any other entity in
which a Pledgor, directly or indirectly, holds an ownership interest is licensed
by or registered with any Gaming Authorities during the term of this Agreement:
(a)    the pledge of the Pledged Securities by any applicable Pledgor, and any
restrictions on the transfer of and agreements not to encumber the Pledged
Securities or other equity securities of such Pledgor, may require approval
(including prior approval) by the Gaming Authorities in order to become
effective and to remain in full force and effect. This Agreement may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by Borrower and Collateral Agent (without the consent of
any other Secured Party or any other Person) to permit any changes requested or
required by Gaming Authorities or Gaming Laws (including any changes relating to
qualifications as a permitted holder of debt, licensing or limits on Property
that may be pledged as Collateral or available remedies);
(b)    the pledge of any Equity Interests or other assets by any applicable
Pledgor, and any restrictions on the transfer of and agreements not to encumber
such Equity Interests or other assets, may (i) require approval (including prior
approval) by the Gaming Authorities in order to become effective and to remain
in full force and effect, and this Agreement may be amended to include
additional references to such regulatory requirements pursuant to an agreement
or agreements in writing entered into by the Borrower and Collateral Agent
(without the consent of any other Secured Party or any other Person), provided
that such amendment or amendments are requested or required by Gaming
Authorities or Gaming Laws (including any changes relating to qualifications as
a permitted holder of debt, licensing or limits on Property that may be pledged
as Collateral or available remedies) or (ii) be prohibited by applicable
Requirements of Law (including, without limitation, any Gaming Laws), and this
Agreement may be amended pursuant to an agreement or agreements in writing
entered into by Borrower and Collateral Agent (without the consent of any other
Secured Party or any other Person) to expressly exclude such Equity Interests
and other assets from the Lien granted to Collateral Agent hereunder, provided
that such amendment or amendments are requested or required by Gaming
Authorities or Gaming Laws (including any changes relating to qualifications as
a permitted holder of debt, licensing or limits on Property that may be pledged
as Collateral or available remedies);
(c)    any foreclosure or transfer of the possessory security interest in the
Pledged Securities or any other Pledged Collateral (except back to such
Pledgor), and before any other resort to the Pledged Securities or any other
Pledged Collateral or other enforcement of the security interests in the Pledged
Securities or any other Pledged Collateral, may require the prior approval of
the Gaming Authorities and the




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

licensing of Collateral Agent, unless such licensing requirement is waived by
the Gaming Authorities upon application of Collateral Agent;
(d)    the exercise by Collateral Agent of any of its remedies set forth in
Article VIII with respect to any Pledged Securities or any other Pledged
Collateral, and of any of the voting and consensual rights afforded Collateral
Agent thereunder may require the prior approval of the Gaming Authorities,
including, without limitation, any separate prior approvals required in
connection with the sale, transfer or other disposition of the Pledged
Securities or any other Pledged Collateral; and
(e)    Collateral Agent may be required to maintain the Pledged Securities or
any other Pledged Collateral at all times at a location required (to the extent
so required) by the applicable Gaming Authority, and shall make the Pledged
Collateral (including, without limitation, the certificate(s) or instrument(s)
representing or evidencing the Pledged Securities) available for inspection by
agents or employees of such Gaming Authority promptly (or where required by a
Gaming Law or Gaming Authority, immediately) upon request of such Gaming
Authority.
Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, Collateral Agent expressly acknowledges and agrees that its
exercise of its rights and remedies hereunder is subject, in all events, to all
applicable Gaming Laws and to the mandatory provisions of all federal, state and
local laws, rules and regulations relating to gaming at or from any of the
properties of any applicable Pledgor, any Issuer of Pledged Securities or any
other entity in which a Pledgor, directly or indirectly, holds an ownership
interest.
Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, Collateral Agent expressly acknowledges and agrees that in no
event shall Collateral Agent’s exercise of its rights and remedies hereunder
result in Collateral Agent (or any other Person) obtaining an interest, directly
or indirectly, in any Gaming License, unless any necessary Gaming Approvals have
been obtained and are in effect and then, only in compliance with all applicable
Gaming Laws. Without limiting any of the foregoing, Collateral Agent
acknowledges that any foreclosure, possession, sale, transfer or disposition of
certain gaming equipment and machinery or any other Pledged Collateral is
subject to compliance with applicable Gaming Laws which may be proscriptive or
require prior consent or approval by applicable Gaming Authorities to such
foreclosure, possession, sale, transfer or disposition.
At any time upon the occurrence and during the continuance of any Event of
Default, Pledgor shall cooperate with the Collateral Agent with respect to
obtaining any Gaming Approvals required for the exercise by the Collateral Agent
of its rights and remedies hereunder and shall at the Collateral Agent’s request
promptly submit any requests for such Gaming Approvals to any applicable Gaming
Authority.
ARTICLE IX    

APPLICATION OF PROCEEDS
The proceeds received by Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Pledged Collateral
pursuant to the exercise by Collateral Agent of its remedies as a secured
creditor as provided in Article VIII shall be applied, together with any other
sums then held by Collateral Agent pursuant to this Agreement, in the manner as
provided in Section 11.02 of the Credit Agreement.




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

ARTICLE X    

MISCELLANEOUS
SECTION 10.1    Concerning Collateral Agent.
(a)    Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The actions of Collateral Agent hereunder are subject to the
provisions of the Credit Agreement and this Agreement. Collateral Agent shall
have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including, without limitation, the release or substitution of the Pledged
Collateral), in accordance with this Agreement and the Credit Agreement. The
rights, duties, privileges, immunities and indemnities of the Collateral Agent
under the Credit Agreement shall apply hereto. Collateral Agent may employ
agents (or sub-agents) and/or attorneys-in-fact in connection herewith and shall
not be responsible for the negligence or misconduct of any agents (or
sub-agents) and/or attorneys-in-fact selected by it with reasonable care.
Collateral Agent may resign and a successor Collateral Agent may be appointed in
the manner provided in the Credit Agreement and shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement. After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was Collateral
Agent.
(b)    Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
Collateral Agent nor any of the Secured Parties shall have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Securities, whether
or not Collateral Agent or any other Secured Party has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Pledged Collateral.
(c)    Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and, with respect to all matters pertaining to
this Agreement and its duties hereunder, upon advice of legal counsel selected
by it.
(d)    If any item of Pledged Collateral also constitutes collateral granted to
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.
SECTION 10.2    Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement after notice from Collateral Agent (including, without
limitation, such Pledgor’s covenants to (i) pay the premiums in respect of all
insurance policies required pursuant to Section 9.02 of the Credit Agreement,
(ii) pay Charges, (iii) make repairs, (iv) discharge Liens (other than Permitted
Liens) or (v) pay or perform any obligations of such Pledgor with respect to any
Pledged Collateral) or if any representation or warranty on the part of any
Pledgor contained herein shall be breached in any material respect and, in each
case, such failure or breach constitutes an Event of Default and such Event of
Default is continuing, Collateral Agent may reasonably (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

such purpose; provided, however, that Collateral Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with, and permitted
pursuant to, the provisions of the Credit Agreement. Any and all reasonable
amounts so expended by Collateral Agent shall be paid by the Pledgors in
accordance with the provisions of Section 13.03 of the Credit Agreement. Neither
the provisions of this Section 10.2 nor any action taken by Collateral Agent
pursuant to the provisions of this Section 10.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints Collateral Agent its attorney-in-fact (to the extent such action
is permitted by any applicable law), effective upon the occurrence of and during
the continuance of an Event of Default, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor, or otherwise, from time
to time in Collateral Agent’s reasonable discretion to take any action and to
execute any instrument consistent with the terms of the Credit Agreement, this
Agreement and the other Security Documents that Collateral Agent may reasonably
deem necessary to accomplish the purposes hereof in accordance with the terms
hereof (but Collateral Agent shall not be obligated to, and shall have no
liability to any Pledgor or any third party for failure to, take such action).
The foregoing grant of authority is a power of attorney coupled with an
interest, and such appointment shall be irrevocable for the term hereof. Each
Pledgor hereby ratifies all that such attorney shall lawfully do, or cause to be
done, in accordance with the Credit Documents, by virtue hereof. The foregoing
power of attorney described in this Section 10.2 shall terminate when all of the
Secured Obligations are Paid in Full.
SECTION 10.3    Representations, Warranties and Covenants. Notwithstanding
anything to the contrary in this Agreement or any other Credit Document, (a) to
the extent any provision of this Agreement or the Credit Agreement or any other
Credit Document or (except with respect to Leased Property) any applicable
Requirement of Law (including, without limitation, any Gaming Law) excludes any
assets from the scope of the Pledged Collateral, or from any requirement to take
any action to perfect any security interest in favor of Collateral Agent or any
other Secured Party in the Pledged Collateral, the representations, warranties
and covenants made by any relevant Pledgor in this Agreement or any other Credit
Document with respect to the creation, perfection or priority (as applicable) of
the security interest granted in favor of Collateral Agent or any other Secured
Party (including, without limitation, Article IV of this Agreement, or Articles
VIII or IX of the Credit Agreement) shall be deemed not to apply to such
excluded assets to the extent so excluded or, to the extent relating to
perfection, to the extent not required to be perfected and (b) the
representations, warranties and covenants made by any relevant Pledgor in this
Agreement or any other Credit Document with respect to the creation, perfection
or priority (as applicable) of the security interest granted in favor of
Collateral Agent or any other Secured Party (including, without limitation,
Article IV of this Agreement, or Articles VIII or IX of the Credit Agreement)
shall be deemed not to apply to Sale Proceeds unless such Sale Proceeds would
otherwise constitute Collateral without regard to the specific inclusion of Sale
Proceeds in the granting clauses hereof.
SECTION 10.4    Continuing Security Interest. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of Collateral Agent hereunder, to the
benefit of Collateral Agent and the other Secured Parties and each of their
respective successors, transferees and assigns. No other Persons (including,
without limitation, any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto.
SECTION 10.5    Termination; Release. Notwithstanding anything to the contrary
herein or in any other Credit Document, upon the Secured Obligations being Paid
in Full, this Agreement shall terminate. Upon termination of this Agreement, the
Pledged Collateral shall be automatically released from




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

the Lien granted pursuant to this Agreement. Upon such release or any release of
Pledged Collateral in accordance with the provisions of the Credit Agreement
(including Section 10.05 thereof or in connection with a waiver of such Section
10.05 by the Required Lenders), Collateral Agent shall, upon the request and at
the sole cost and expense of the Pledgors, assign, transfer and deliver to such
Pledgors or their designee, against receipt and without recourse to or warranty
by Collateral Agent, such of the Pledged Collateral to be released as may be in
possession of Collateral Agent and as shall not have been sold or otherwise
applied pursuant to the terms hereof, and, with respect to any other Pledged
Collateral, proper documents and instruments (including, without limitation, UCC
termination statements or releases, releases of any Intellectual Property
grants, mortgage terminations and such other instruments and releases as may be
necessary or reasonably requested by a Pledgor to effect such release and, to
the extent necessary or reasonably requested by such Pledgor, shall authorize
the delivery and/or filing of any such documents or instruments) acknowledging
the termination hereof or the release of such Pledged Collateral, as the case
may be.
SECTION 10.6    Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by Collateral Agent and, in the case of any amendment or
modification, the Pledgors; provided that, any amendment or modification of the
type described or referred to in Section 8.7(a) or Section 8.7(b) may be entered
into in a writing signed by Collateral Agent and Borrower (without the consent
of any other Secured Party or other Person), provided that such amendment or
modification is requested or required by Gaming Authorities or Gaming Laws
(including any changes relating to qualifications as a permitted holder of debt,
licensing or limits on Property that may be pledged as Collateral or available
remedies); provided further that any amendment, modification or supplement of
the type described or referred to in the definition of Excluded Property or
Section 10.17 shall be deemed effective upon Collateral Agent’s receipt of
written notice of the same (without the consent of any Secured Party or other
Person). Any amendment, modification or supplement of or to any provision
hereof, any waiver of any provision hereof and any consent to any departure by
any Pledgor from the terms of any provision hereof shall be effective only in
the specific instance and for the specific purpose for which made or given.
Except where notice is specifically required by this Agreement or any other
document evidencing the Secured Obligations, no notice to or demand on any
Pledgor in any case shall entitle any Pledgor to any other or further notice or
demand in similar or other circumstances.
SECTION 10.7    Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of Borrower
set forth in the Credit Agreement and as to Collateral Agent, addressed to it at
the address set forth in the Credit Agreement, or in each case at such other
address as shall be designated by such party pursuant to the Credit Agreement.
SECTION 10.8    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION.
SECTION 10.9    SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

(A)    SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT
OR OTHERWISE, AGAINST THE COLLATERAL AGENT, ANY SECURED PARTY, ANY OF THEIR
RESPECTIVE AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(B)    WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(C)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.7. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(D)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

SECTION 10.10    Severability of Provisions. Wherever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.
SECTION 10.11    Counterparts; Interpretation; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties thereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Fee Letter, which is not superseded and survives solely
as to the parties thereto (to the extent provided therein). This Agreement shall
become effective when the Closing Date shall have occurred, and this Agreement
shall have been executed and delivered by the Credit Parties and when
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 10.12    Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
SECTION 10.13    No Credit for Payment of Taxes or Imposition. No Pledgor shall
be entitled to any credit against the principal, premium, if any, or interest
payable under the Credit Agreement, and no Pledgor shall be entitled to any
credit against any other sums which may become payable under the terms thereof
or hereof, by reason of the payment of any Tax on the Pledged Collateral or any
part thereof.
SECTION 10.14    No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by Collateral Agent, express
or implied, for the performance of any labor or services or the furnishing of
any materials or other property in respect of the Pledged Collateral or any part
thereof, nor as giving any Pledgor any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Collateral Agent in respect thereof or any claim that any Lien
based on the performance of such labor or services or the furnishing of any such
materials or other property is prior to the Liens hereof.
SECTION 10.15    Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Pledgor;
(b)    any lack of validity or enforceability of the Credit Agreement, any Swap
Contract, any Cash Management Agreement, any Letter of Credit or any other
Credit Document, or any other agreement or instrument relating thereto;




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any Swap Contract,
any Letter of Credit or any other Credit Document, or any other agreement or
instrument relating thereto;
(d)    any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;
(e)    any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any other Credit
Document, any Swap Contract or any Cash Management Agreement except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 10.6; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor (other than payment or other
satisfaction of the Secured Obligations).
Without limiting the foregoing, the provisions of Section 6.02 of the Credit
Agreement shall apply hereto, mutatis mutandis as if fully set forth herein.
SECTION 10.16    Application of Gaming Laws. Notwithstanding anything to the
contrary contained herein, the terms and provisions of this Agreement,
including, but not limited to all rights and remedies of Collateral Agent and
the other Secured Parties and powers of attorney and appointment, are expressly
subject to all Gaming Laws, which may include, but not be limited to, the
necessity for Collateral Agent and the other Secured Parties to obtain the prior
approval of the applicable Gaming Authorities before taking any action hereunder
and to be licensed, approved or found suitable by such Gaming Authorities before
exercising any rights and remedies hereunder.
SECTION 10.17    Gaming Law Specific Provisions. Notwithstanding anything to the
contrary in this Agreement or any other Credit Document:
(I)     Nevada:
(a)    Any amendment or other modification of this Agreement may require the
approval (including prior approval) of the Nevada Gaming Authorities in order to
be effective.
(b)    The Equity Interests of any Person that is subject to the jurisdiction of
the Nevada Gaming Authorities as a licensee or registered company under the
Nevada Gaming Laws (the “Pledged Nevada Gaming Interests”) (i) shall not, nor
shall they be deemed to, constitute Pledged Securities or Pledged Collateral,
and (ii) such Pledged Nevada Gaming Interests shall not, nor shall they be
deemed to be, pledged or granted as security for the Secured Obligations, in the
case of both clauses (i) and (ii), until such pledge or grant has been approved
by the Nevada Gaming Commission, and any lien on and security interest in
personal property gaming collateral located in the State of Nevada granted to
Collateral Agent by any Pledgor or on the Pledged Nevada Gaming Interests, as
approved by the Nevada Gaming Commission, may not be enforced or foreclosed upon
by Collateral Agent or any other Secured Party until such enforcement or
foreclosure has been approved by the Nevada Gaming Commission.
(c)    If this Agreement and the pledge or grant of security interests in the
Pledged Nevada Gaming Interests, has been approved by the Nevada Gaming
Commission and the Pledged Nevada




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

Gaming Interests, are or become certificated, the physical location of each
certificate evidencing one or more of the Pledged Nevada Gaming Interests, must
at all times remain within the territory of the State of Nevada at a location
disclosed to the Nevada State Gaming Control Board. No such certificate shall be
delivered to the Administrative Agent, Collateral Agent or its custodial agent
until such approval has been obtained. Each certificate shall be made available
for inspection by the Nevada State Gaming Control Board agents or Nevada Gaming
Commission agents immediately upon request during normal business hours. Neither
the Collateral Agent nor any agent thereof shall surrender possession of such
certificates to any Person other than the Pledgor pledging the same without the
prior approval of the Nevada Gaming Authorities or as otherwise permitted by
applicable Nevada Gaming Laws.
(d)    In the event that Collateral Agent or any Secured Party exercises one or
more of the remedies set forth in this Agreement with respect to the Pledged
Nevada Gaming Interests, including without limitation, foreclosure or transfer
of any interest in the Pledged Nevada Gaming Interests (except back to the
applicable Pledgor), the exercise of voting and consensual rights, and any other
resort to or enforcement of the security interest in such membership interests,
such action will require the separate and prior approval of the applicable
Nevada Gaming Authorities unless such licensing requirement is waived by the
applicable Nevada Gaming Authorities.
(e)    In the event that Collateral Agent or any Secured Party exercises any of
its remedies with respect to Pledged Collateral consisting of gaming devices,
cashless wagering systems, mobile gaming systems or interactive gaming systems
(as those terms are defined in the applicable Nevada Gaming Laws) located in
Nevada, including the transfer, sale, distribution or other disposition of such
Pledged Collateral, such exercise may require the separate and prior approval of
the Nevada Gaming Authorities or the licensing of the Collateral Agent, Secured
Party or any transferee thereof.
(II)    Massachusetts:
(a)    Any amendment or other modification of this Agreement may require the
approval (including prior approval) of the Gaming Authorities of the
Commonwealth of Massachusetts in order to be effective.
(b)    The Equity Interests of any Person that is subject to the jurisdiction of
the Gaming Authorities of the Commonwealth of Massachusetts as a licensee or
registered company under the Gaming Laws of the Commonwealth of Massachusetts
(the “Pledged Massachusetts Gaming Interests”) (i) shall not, nor shall they be
deemed to, constitute Pledged Securities or Pledged Collateral, and (ii) such
Pledged Massachusetts Gaming Interests shall not, nor shall they be deemed to
be, pledged or granted as security for the Secured Obligations, in the case of
both clauses (i) and (ii), until such pledge or grant has been approved by the
Gaming Authorities of the Commonwealth of Massachusetts, and any lien on and
security interest in personal property gaming collateral located in the
Commonwealth of Massachusetts granted to Collateral Agent by any Pledgor or on
the Pledged Massachusetts Gaming Interests, as approved by the Gaming
Authorities of the Commonwealth of Massachusetts, may not be enforced or
foreclosed upon by Collateral Agent or any other Secured Party until such
enforcement or foreclosure has been approved by the Gaming Authorities of the
Commonwealth of Massachusetts.
(c)    In the event that Collateral Agent or any Secured Party exercises one or
more of the remedies set forth in this Agreement with respect to the Pledged
Massachusetts Gaming Interests, including without limitation, foreclosure or
transfer of any interest in the Pledged Massachusetts




--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

Gaming Interests (except back to the applicable Pledgor), the exercise of voting
and consensual rights, and any other resort to or enforcement of the security
interest in such membership interests, such action will require the separate and
prior approval of the applicable Gaming Authorities of the Commonwealth of
Massachusetts unless such licensing requirement is waived by the applicable
Gaming Authorities of the Commonwealth of Massachusetts.
(d)    In the event that Collateral Agent or any Secured Party exercises any of
its remedies with respect to Pledged Collateral consisting of gaming devices,
cashless wagering systems, mobile gaming systems or interactive gaming systems
(as those terms are defined in the applicable Gaming Laws of the Commonwealth of
Massachusetts) located in the Commonwealth of Massachusetts, including the
transfer, sale, distribution or other disposition of such Pledged Collateral,
such exercise may require the separate and prior approval of the Gaming
Authorities of the Commonwealth of Massachusetts or the licensing of the
Collateral Agent, Secured Party or any transferee thereof.
(III)    In the event any Pledgor develops, acquires or otherwise owns or
operates a Gaming Facility in a state or other jurisdiction not specifically
referenced in this Section 10.17, by written request of such Pledgor this
Section 10.17 shall be amended, modified or supplemented pursuant to an
agreement or agreements in writing entered into by Borrower and Collateral Agent
(without the consent of any other Secured Party or any other Person to add
additional jurisdictional specific matters as is, in the good faith
determination of such Pledgor, necessary or advisable in relation to the
property and operations of such Gaming Facility (or the direct or indirect
owners thereof).


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]












--------------------------------------------------------------------------------



LA\3881692.2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgors and Collateral Agent have caused this Agreement
to be duly executed and delivered by their duly authorized officers as of the
date first above written.
BORROWER AND PLEDGOR:
WYNN AMERICA, LLC,
a Nevada limited liability company


By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
By: Wynn Resorts, Limited,
a Nevada corporation, its sole member
By:
/s/ Stephen Cootey
 
Name:
Stephen Cootey
 
Title:
Chief Financial Officer, SVP and Treasurer



LA\3881692.2

--------------------------------------------------------------------------------

 

GUARANTORS AND PLEDGORS:


WYNN LAS VEGAS HOLDINGS, LLC,
a Nevada limited liability company


By: WYNN AMERICA, LLC,
a Nevada limited liability company, its sole member


By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
By: Wynn Resorts, Limited,
a Nevada corporation, its sole member
    
By:
/s/ Stephen Cootey
 
Name:
Stephen Cootey
 
Title:
Chief Financial Officer, SVP and Treasurer


LA\3881692.2

--------------------------------------------------------------------------------

 

GUARANTOR AND PLEDGOR:


WYNN MA, LLC,
a Nevada limited liability company


By: Wynn America, LLC,
a Nevada limited liability company, its sole member
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
By: Wynn Resorts, Limited,
a Nevada corporation, its sole member
    
By:
/s/ Stephen Cootey
 
Name:
Stephen Cootey
 
Title:
Chief Financial Officer, SVP and Treasurer






















LA\3881692.2

--------------------------------------------------------------------------------

 

GUARANTOR AND PLEDGOR:


EVERETT PTOPERTY, LLC,,
a Massachusetts limited liability company


By: Wynn America, LLC,
a Nevada limited liability company, its sole member
By: Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
By: Wynn Resorts, Limited,
a Nevada corporation, its sole member
    
By:
/s/ Stephen Cootey
 
Name:
Stephen Cootey
 
Title:
Chief Financial Officer, SVP and Treasurer






















LA\3881692.2

--------------------------------------------------------------------------------

 

COLLATERAL AGENT:
DEUTSCHE BANK AG NEW YORK BRANCH


 

By:
/s/ Mary Kay Coyle
Name:
Mary Kay Coyle
Title:
Managing Director

 

By:
/s/ Michael Winters
Name:
Michael Winters
Title:
Vice President

 










LA\3881692.2

--------------------------------------------------------------------------------




SCHEDULE 1

CERTIFICATED SECURITIES
None.



 
48



--------------------------------------------------------------------------------




EXHIBIT 1

ISSUERS’ ACKNOWLEDGMENT
The undersigned hereby (a) acknowledges receipt of a copy of that certain
Security Agreement, dated as of November 20, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), made by WYNN
AMERICA, LLC, a Nevada limited liability company, and the GUARANTORS from time
to time party thereto in favor of DEUTSCHE BANK AG NEW YORK BRANCH, as
collateral agent (in such capacity and together with any successors in such
capacity, the “Collateral Agent”), and (b) to the extent permitted under
applicable Requirements of Law (including, without limitation, any Gaming Laws),
(i) agrees promptly to note on its books the security interests granted to
Collateral Agent and confirmed under the Security Agreement, (ii) agrees that it
will comply with instructions of Collateral Agent with respect to the applicable
Pledged Securities without further consent by the applicable Pledgor, (iii)
agrees to notify Collateral Agent upon obtaining knowledge of any interest in
favor of any Person in the applicable Pledged Securities that is adverse to the
interest of Collateral Agent therein and (iv) waives any right or requirement at
any time hereafter to receive a copy of the Security Agreement in connection
with the registration of any Pledged Securities thereunder in the name of
Collateral Agent or its nominee or the exercise of voting rights by Collateral
Agent or its nominee.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
49



--------------------------------------------------------------------------------

 

[__________________]
By:        
    Name:
    Title:








--------------------------------------------------------------------------------



Exhibit 1
LA\3881692.2

--------------------------------------------------------------------------------




EXHIBIT 2

SECURITY AGREEMENT PLEDGE AMENDMENT
This Security Agreement Pledge Amendment, dated as of __________, 20_, is
delivered pursuant to Section 5.1 of the Security Agreement, dated as of
November 20, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement), made by WYNN AMERICA, LLC, a Nevada limited liability
company, the undersigned, and the GUARANTORS from time to time party thereto in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity
and together with any successors in such capacity, the “Collateral Agent”). The
undersigned hereby agrees that this Security Agreement Pledge Amendment may be
attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Security Agreement Pledge Amendment shall be
deemed to be and shall become part of the Pledged Collateral and shall secure
all Secured Obligations, except to (i) the extent constituting Excluded Property
or (ii) to the extent not permitted under any applicable Gaming Laws.


PLEDGED SECURITIES
ISSUER
CLASS
OF STOCK
OR INTERESTS
PAR
VALUE
CERTIFICATE
NO(S). (IF ANY)
NUMBER OF SHARES
OR
INTERESTS
PERCENTAGE OF
ALL EQUITY INTERESTS OF ISSUER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







INTERCOMPANY NOTES
ISSUER
PRINCIPAL AMOUNT
DATE OF ISSUANCE
INTEREST RATE
MATURITY DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------



Exhibit 2
LA\3881692.2

--------------------------------------------------------------------------------

 



_________________,
as Pledgor
By:        
    Name:
    Title:
AGREED TO AND ACCEPTED:

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent

By:        
    Name:
    Title:




EXHIBIT 3

[FORM OF JOINDER AGREEMENT]
[Name of New Pledgor]
[Address of New Pledgor]
[_______], 20[__]

Deutsche Bank AG New York Branch,
    as Collateral Agent
[__________]
[__________]

Attention: [__________]
Ladies and Gentlemen:
Reference is made to the Security Agreement, dated as of November 20, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), made by WYNN AMERICA, LLC, a Nevada limited liability company
(“Borrower”), and each of the GUARANTORS from time to time party thereto in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity
and together with any successors in such capacity, the “Collateral Agent”).
This joinder agreement (“Joinder Agreement”) supplements the Security Agreement
and is delivered by the undersigned, [______________], a [________] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement. The New Pledgor
hereby agrees to be bound as a Guarantor and as a Pledgor by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the execution date of the Security Agreement and without limiting
the generality of the foregoing, hereby grants and pledges to Collateral Agent,
as collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, and in favor of the Secured Parties a Lien on and security
interest in, all of its right, title and interest in, to and under the Pledged
Collateral and expressly assumes all obligations and liabilities of a Guarantor
and Pledgor thereunder, except to the extent not permitted pursuant to any
applicable Gaming Law. Notwithstanding anything to the contrary in this Joinder
Agreement or any other Credit Document, the security interest created by this
Joinder Agreement and the Security Agreement shall not attach to, and the term
“Pledged Collateral” shall not include, any Excluded Property (other than
Proceeds and the right to Proceeds of Excluded Property to the extent such
Proceeds or right to Proceeds independently constitutes Excluded Property);
provided, however, that if any portion of any property ceases to constitute
“Excluded Property” then, immediately upon such cessation, the term “Pledged
Collateral” shall also include such portion of property and such security
interest and lien in favor of Collateral Agent created by this Agreement shall
attach to such portion of property.
The New Pledgor hereby makes each of the representations and warranties and
agrees to each of the covenants applicable to the Pledgors contained in the
Security Agreement as of the date hereof.
Attached hereto are supplements to each of the applicable schedules to the
Perfection Certificate with respect to the New Pledgor. Such supplements shall
be deemed to be part of the Security Agreement and the Perfection Certificate.
The New Pledgor hereby irrevocably authorizes Collateral Agent at any time and
from time to time in accordance with the Security Agreement to file in any
filing office and/or recording or registration office in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including, without
limitation, (i) whether such New Pledgor is an organization, the type of
organization and any organizational identification number issued to such New
Pledgor, (ii) any financing or continuation statements or other documents
without the signature of such New Pledgor where permitted by law and (iii) in
the case of a financing statement filed as a fixture filing a sufficient
description of the real property to which such Pledged Collateral relates. Such
financing statements may describe the Pledged Collateral in the same manner as
described in the Security Agreement or may contain an indication or description
of collateral that describes such property in any other manner as Collateral
Agent may determine is necessary, advisable or prudent to ensure the perfection
of the security interest in the Pledged Collateral granted to Collateral Agent
herein, including, without limitation, describing such property as “all assets
whether now owned or hereafter acquired” or “all personal property whether now
owned or hereafter acquired” or words of similar import. The New Pledgor agrees
to provide all information described in clauses (i) through (iii) above in this
paragraph to Collateral Agent promptly upon request. Collateral Agent shall
provide reasonable notice to Borrower of all such financing statement filings
made by Collateral Agent on or about the Closing Date, and, upon Borrower's
request, any subsequent filings or amendments, supplements or terminations of
existing filings, made from time to time thereafter.
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS JOINDER AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.
[__________________]
By:        
    Name:
    Title:
AGREED TO AND ACCEPTED:
DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

By:        
    Name:
    Title:
[Schedules to be attached]

























Exhibit 2
LA\3881692.2